                  Case 19-12378-KBO               Doc 931       Filed 04/30/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al., 1                       )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )
                                                                  )

              NOTICE OF DEBTORS’ ENTRY INTO STOCK AND ASSET PURCHASE
             AGREEMENT FOR SALE OF DEBTORS’ NORTH AMERICAN BUSINESS

             PLEASE TAKE NOTICE that on April 29, 2020, the Debtors entered into a stock and

asset purchase agreement (the “Stock and Asset Purchase Agreement”) with DNA Buyer LLC

(“Buyer”), a new entity to be formed by the affiliates of Bardin Hill Investment Partners LP and

The Charlton Group, Inc. The Stock and Asset Purchase Agreement is attached hereto as

Exhibit A.

             PLEASE TAKE FURTHER NOTICE that the Stock and Asset Purchase Agreement

provides for (subject to Court approval) the purchase and sale of, among other things, (a) the

Debtors’ assets comprising the Debtors’ North American operations, (b) the capital stock of certain

of the Debtors’ foreign non-Debtor subsidiaries, and (c) certain claims and causes of action.

             PLEASE TAKE FURTHER NOTICE that the Debtors intend to seek approval of the

Stock and Asset Purchase Agreement and the sale contemplated thereby (subject to the Debtors

receiving a higher and better offer pursuant to an auction, if any) pursuant to a separate filing with

the Court.


1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
           Case 19-12378-KBO   Doc 931    Filed 04/30/20   Page 2 of 2




Dated: April 30, 2020           BAYARD, P.A.
       Wilmington, Delaware
                                 /s/ Erin R. Fay
                                Erin R. Fay (No. 5268)
                                Daniel N. Brogan (No. 5723)
                                600 N. King Street, Suite 400
                                Wilmington, Delaware 19801
                                Telephone: (302) 655-5000
                                Facsimile: (302) 658-6395
                                E-mail:       efay@bayardlaw.com
                                              dbrogan@bayardlaw.com

                                - and -

                                James H.M. Sprayregen, P.C.
                                Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                Gregory F. Pesce (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle Street
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         jsprayregen@kirkland.com
                                               rbennett@kirkland.com
                                               gregory.pesce@kirkland.com

                                - and -

                                Christopher Marcus, P.C. (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        cmarcus@kirkland.com

                                Co-Counsel to the Debtors and Debtors in Possession
